
	
		I
		111th CONGRESS
		2d Session
		H. R. 5317
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2010
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the conveyance of certain property from
		  the United States to the Maniilaq Association located in Kotzebue,
		  Alaska.
	
	
		1.Conveyance of
			 property
			(a)In
			 generalAs soon as
			 practicable after the date of the enactment of this Act, but not later than 180
			 days after such date, the Secretary of Health and Human Services (in this Act
			 referred to as the Secretary) shall convey to the Maniilaq
			 Association located in Kotzebue, Alaska, all right, title, and interest of the
			 United States in and to the property described in section 2 for use in
			 connection with health and social services programs. The Secretary’s conveyance
			 of title by warranty deed under this section shall, on its effective date,
			 supersede and render of no future effect the Quitclaim Deed to the property
			 described in section 2(1) executed by the Secretary and the Maniilaq
			 Association on March 31, 2009.
			(b)ConditionsThe conveyance required by this section
			 shall be made by warranty deed without consideration and without imposing any
			 obligation, term, or condition on the Maniilaq Association, or reversionary
			 interest of the United States, other than that required by this Act or section
			 512(c)(2)(B) of the Indian Self-Determination and Education Assistance Act (25
			 U.S.C. 458aaa–11(c)(2)(B)).
			2.Property
			 describedThe property,
			 including all land and appurtenances, to be conveyed pursuant to section 1 is
			 as follows:
			(1)Re-Plat of Friends Mission Reserve,
			 Subdivision No. 2, U.S. Survey 2082, Lot 1, Block 12, Kotzebue, Alaska,
			 containing 8.10 acres (352.818 sq. ft.), recorded in the Kotzebue Recording
			 District, Kotzebue, Alaska, on October 14, 1988, including Installation No.
			 41231 and all land, buildings, structures, facilities, and appurtenances
			 thereon.
			(2)Re-plat of Friends Mission Reserve,
			 Subdivision No. 2, U.S. Survey 2082, Lots 1A & lB, Block 13, Kotzebue,
			 Alaska including Installation No. 41232 and all land, buildings, structures,
			 facilities, and appurtenances thereon.
			(3)Lot 1B, Block 26, U.S. Survey No. 2863 B,
			 Town Site of Kotzebue, Alaska, including Installation 41233 and all land,
			 buildings, structures, facilities, and appurtenances thereon.
			3.Environmental
			 liability
			(a)In
			 generalNotwithstanding any
			 other provision of Federal law, the Maniilaq Association shall not be liable
			 for any soil, surface water, groundwater, or other contamination resulting from
			 the disposal, release, or presence of any environmental contamination,
			 including any oil or petroleum products, or any hazardous substances, hazardous
			 materials, hazardous waste, pollutants, toxic substances, solid waste, or any
			 other environmental contamination or hazard as defined in any Federal law, on
			 any property described in section 2 as of the date of the conveyance.
			(b)EasementThe Secretary shall be accorded any
			 easement or access to the property conveyed as may be reasonably necessary to
			 satisfy any retained obligations and liability of the Secretary.
			(c)Notice of
			 hazardous substance activity and warrantyThe Secretary shall comply with section
			 120(h)(3)(A) and (B) of the Comprehensive Environmental Response, Compensation,
			 and Liability Act of 1980 (42 U.S.C. 9620(h)(3)(A)).
			
